182 U.S. 243
21 S.Ct. 827
45 L.Ed. 1086
CARLOS ARMSTRONG, Appt.,v.UNITED STATES.
No. 509.
Argued January 8, 9, 10, 11, 1901.
Decided May 27, 1901.

Messrs. Alphonso Hart, John C. Chaney, John G. Carlisle, and Charles C. Leeds for appellant.
Solicitor General Richards and Attorney General Griggs for appellee.
Statement by Mr. Justice Brown:
This was a petition to the court of claims by a British subject, to recover duties exacted by the collector of the port of San Juan, and paid under protest, upon goods, wares, and merchandise of the growth, produce, or manufacture of the United States, between August 12, 1898, and December 5, 1899.
The same demurrer was filed and the same judgment was entered as in the preceding case.
Messrs. Alphonso Hart, John C. Chaney, John G. Carlisle, and Charles C. Leeds for appellant.
Solicitor General Richards and Attorney   Mr. Justice Brown delivered the opinion of the court:


1
This case is controlled by the case of Dooley v. United States (No. 501), just decided, 181 U. S. ——, ante, 762, 21 Sup. Ct. Rep. 762. So far as the duties were exacted upon goods imported prior to the ratification of the treaty of April 11, 1899, they were properly exacted. So far as they were imposed upon importations after that date and prior to December 5, 1899, plaintiff is entitled to recover them back.


2
The judgment of the Court of Claims is therefore reversed, and the case remanded to that court for further proceedings not inconsistent with this opinion.